The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2014

                                       No. 04-14-00100-CR

                                   Edgar Javier GONZALES,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-2321-CR
                                 William Old, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

       Ms. Patricia Wagner is the reporter responsible for preparing, certifying and timely filing
the reporter’s record. Ms. Wagner’s reporter’s record was originally due on June 2, 2014. Ms.
Wagner has been granted two previous extensions, the latest until August 21, 2014.

        Ms. Wagner has filed a third request for an extension of time until September 22, 2014.
The request is GRANTED and Ms. Wagner is hereby ORDERED to file the reporter’s record no
later than September 22, 2014. No further extensions of time will be granted.

         If the record is not electronically filed by September 22, 2014, an order will issue
directing Ms. Wagner to appear and show cause why she should not be held in contempt for
failing to file the record.

        The Clerk of this court shall cause a copy of this order to be served on Ms. Wagner by
certified mail, return receipt requested, and by regular United States mail. Because the trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed, the
clerk of this court shall also cause a copy of this order to be served upon the Honorable William
Old. See TEX. R. APP. P. 35.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court